Citation Nr: 1103729	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-30 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected diabetes mellitus, type II.  

2.  Entitlement to an initial compensable evaluation for service-
connected erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's sister




ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971, 
from November 1974 to August 1977, and from June 1979 to June 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied a disability evaluation 
greater than 20 percent for service-connected diabetes mellitus, 
granted service connection for erectile dysfunction, and assigned 
a noncompensable evaluation for this disability, effective 
November 18, 2004.  The Veteran appealed this decision to BVA, 
and the case was referred to the Board for appellate review.  

A hearing was held in October 2010, in Atlanta, Georgia, before 
the undersigned Acting Veterans Law Judge, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing has been associated with the 
claims file.

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §3.159(2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

The Veteran is currently service-connected for diabetes mellitus, 
type II, evaluated as 20 percent disabling, effective July 9, 
2001.  He is also service-connected for erectile dysfunction, 
evaluated as noncompensably disabling, effective November 18, 
2004.  [The Board notes that the RO also granted the Veteran 
entitlement to special monthly compensation for loss of a 
creative organ in the April 2005 rating decision.]  The Veteran 
contends that his symptoms of diabetes mellitus and erectile 
dysfunction are more severe than these disability ratings 
reflect.  After a complete and thorough review of the claims 
folder, the Board determines that a remand of these increased 
rating claims are required to allow for further development of 
the record.  

In this case, the Veteran was afforded VA examinations in 
connection with his claims seeking a higher evaluation for his 
service-connected diabetes mellitus and erectile dysfunction in 
July 2008 and in September 2009.  During the July 2008 VA 
examination, the Veteran claimed to watch his diet, and exercise 
by walking twenty minutes a day and lifting weights.  The Veteran 
indicated that he had a history of problems with his erectile 
dysfunction, and had taken several different types of medication 
for it, none of which had helped.  During the September 2009 
examination, the Veteran reported that he had not experienced any 
episodes of ketoacidosis or hypoglycemia requiring 
hospitalization during the past year, and that he administers 
insulin injections twice a day.  The examiner noted that the 
Veteran's diabetes did not cause any restriction of his 
activities, and the Veteran stated that he had not experienced 
any overall functional impairment as a result of this condition.  
With respect to his erectile dysfunction, the Veteran claimed 
that he had been impotent for the past six or seven years but 
could achieve and maintain an erection.  Physical examination of 
the Veteran's genital area revealed normal findings.  

In his September 2006 substantive appeal, the Veteran maintains 
that his service-connected erectile dysfunction had become more 
severe.  

During his October 2010 Travel Board hearing, the Veteran 
testified that his diabetes mellitus had worsened during the past 
several years.  See October 2010 Hearing Transcript, p. 12.  In 
particular, the Veteran stated that his blood sugar readings are 
always on the higher side, predominantly ranging between 240 to 
300, and that he has difficulty keeping his readings regular.  He 
indicated that his primary care doctor continues to monitor and 
change his insulin level, and in fact, continues to increase his 
level of insulin.  He further stated that he does not get much 
rest due to having to urinate a great deal.  With respect to 
physical activity, he states that he walks and goes bike riding 
at times, but cannot participate in any type of strenuous 
physical activity.  The Veteran testified that he feels dizzy and 
shaky a lot of times, and limits his outdoor activities as a 
result of his diabetes.  

The Veteran has also testified that he regularly sees his primary 
care physician at the outpatient clinic located in Savannah, 
Georgia, and recently underwent an examination by this doctor one 
month prior to his hearing.  According to the Veteran, given the 
condition of his health, to include his diabetes, his physician 
recommended that he avoid certain strenuous physical activities.  
See October 2010 Hearing Transcript, pp. 10-13.  

Generally, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
While the Veteran was afforded VA examinations in July 2008 and 
September 2009 in connection with his claims for an increased 
evaluation for service-connected diabetes mellitus and erectile 
dysfunction, there appear to be additional medical records not 
associated with the claims file, and thus, it is unclear as to 
whether the Veteran's activities may have been recently 
restricted due to his diabetes.  The Board notes that medical 
evidence is required to show that occupational and recreational 
activities have been restricted.  See Camacho v. Nicholson, 21 
Vet. App. 360, 365 (2007).  Therefore, the Board finds that a 
remand of the Veteran's increased rating claims is required to 
obtain the Veteran's VA treatment records, and to provide him an 
additional VA examination to ascertain the current severity and 
manifestations of his service-connected diabetes mellitus and 
erectile dysfunction.  

In order to give the Veteran every consideration with respect to 
the present appeal and to ensure due process, it is the Board's 
opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should request that the Veteran 
provide the name and address of his 
primary care physician, as well as any and 
all health care providers who have 
provided treatment for his service-
connected diabetes mellitus and erectile 
dysfunction.  After acquiring this 
information, and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be made 
for records of diabetic treatment the 
Veteran may have received since September 
2009 at all VA treatment facilities.  

2.	Thereafter, the Veteran should be afforded 
a VA examination to ascertain the severity 
and manifestations of his service-
connected diabetes mellitus.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The claims folder must be made 
available to the examiner in conjunction 
with the examination, and the examiner 
must note in the examination report that 
he/she had an opportunity to review the 
file.

The examiner should comment on the 
severity of the Veteran's service-
connected diabetes mellitus and report all 
signs and symptoms necessary for rating 
the Veteran's disability under the rating 
criteria.  In particular, the examiner 
should indicate whether his diabetes 
mellitus requires insulin, restricted 
diet, and regulation of activities.  In 
discussing the regulation of activities, 
the examiner should state whether the 
Veteran's occupational and recreational 
activities must be restricted due to his 
diabetes mellitus.  In addition, the 
examiner should indicate whether there 
have been any episodes of ketoacidosis or 
hypoglycemic reactions in the past year.  
If so, the examiner should note the number 
of any such episodes per year that 
required hospitalizations and the number 
of any such episodes per month that 
required visits to a diabetic care 
provider.  

A rationale for all opinions expressed 
must be provided.  

3.	The Veteran should then be scheduled for a 
VA examination to ascertain the severity 
and manifestations of his service-
connected erectile dysfunction.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The claims folder must be made 
available to the examiner in conjunction 
with the examination, and the examiner 
must note in the examination report that 
he/she had an opportunity to review the 
file.  

The examiner should comment on the 
severity of the Veteran's service-
connected erectile dysfunction.  In 
particular, the examiner should comment as 
to whether the Veteran has any type of 
penile deformity along with a loss of 
erectile power.  A rationale for all 
opinions expressed must be provided.  

4.	Following completion of the above, 
re-adjudicate the issues of entitlement to 
increased ratings for diabetes mellitus 
type II, and erectile dysfunction.  If the 
decisions remain in any way adverse to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to these issues as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matters that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


